Title: Thomas Jefferson to William D. Meriwether, 17 September 1813
From: Jefferson, Thomas
To: Meriwether, William D.


          Sir

Monticello
Sep. 17.
13.
          I lent you
some time ago the London & Country brewer and
Combrun’s book on the same subject. we are this
day beginning, under the directions of
Capt
Millar, the business of brewing Malt liquors, and if these
books are no longer useful to you I will thank you for
them, as we may perhaps be able to derive some information from them. Accept
the assurance of my respect & consideration.
          Th:
            Jefferson
        